Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
Claims 1 recites: “the spectrometer is electrically connected to the computer which is configured to read and record spectra collected by the spectrometer;” in lines 11-12. 
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,37 CFR 1.75(i). Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing system which retains the quartz tube in the two-dimensional driving system” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the full claim appears to be the preamble leaving no body with active limitations. There is no clear distinction between the preamble and the body of the claims. It will be advantageous and clearer to the reader if the preamble and different limitations of the claim are separated by punctuation marks to facilitate reading comprehension of the claim language. Appropriate correction is required. 
Claims 2-8 depend on claim 1, the claims are rejected at least for the same reasons as to claim 1.
Regarding claim 8, the term “each of the optical fibers used has an outer diameter of 0.0125 cm” in line 2, renders the claim unclear.  It is not clear what Applicant means by “used”, perhaps Applicant means “each of the optical fibers has an outer diameter of 0.0125 cm” ? Please clarify.
For Examination on the merits, the claim will be interpreted as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 101387559) (hereinafter Chen) in view of Jiang et al. (CN 109580546) (hereinafter Jiang).
Regarding claim 1, Chen teaches a device for measuring gas temperature in plasma, comprising a fiber optic temperature sensor (optical fiber) (4), a quartz tube (quartz optical fiber bar are set on one probe as the probe (11)), a spectrometer (spectrometer) (3), a broadband light source (laser) (8) and a computer (computer) (10), the fiber optic temperature sensor (optical fiber) (4) being located in the plasma and fixed to the quartz tube (quartz optical fiber bar are set on one probe as the probe (11)); the fiber optic temperature sensor having an optical fiber passing through the quartz tube (quartz optical fiber bar are set on one probe as the probe (11)); and the spectrometer (spectrometer) (3) being electrically connected to the computer (computer) (10) which is configured to read and record spectra collected by the spectrometer (see Abstract, page 2, lines 35-40, page 4, lines 7-18 and Figures 1-2).
However, Chen does not explicitly teach a vacuum chamber and a circulator.
Jiang teaches a vacuum chamber (air pressure cabin) (21) and a circulator (circulator) (17), the fiber optic temperature sensor (temperature sensor) (18) being located in the plasma in the vacuum chamber (air pressure cabin) (21) and the circulator being connected to the broadband light source (SLD light source) (16) and the spectrometer (spectrometer) (19) through optical fibers, respectively (see Abstract, page 3, lines 8-24, page 5, lines 12-20 and Figure 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the device for measuring gas temperature as taught by Chen with a vacuum chamber and a circulator as taught by Jiang and provide one end of the quartz tube being inserted into the vacuum chamber; the fiber optic temperature sensor  being located in the plasma in the vacuum chamber and fixed to the quartz tube, and the circulator being connected to the broadband light source and the spectrometer through optical fibers, respectively.  One would be motivated to make this combination in order to provide high precision temperature measurement of the vacuum chamber. One would be motivated to provide a circulator in order to separate optical signals that travel in opposite directions in the optical fiber as known in the art. 
Regarding claim 2, the prior combination teaches a two-dimensional driving system (two dimensional displacement platform) (6), wherein the two-dimensional driving system (two dimensional displacement platform) (6) is configured to move the quartz tube (probe) (11) horizontally and vertically; and one end of the quartz tube (quartz optical fiber bar are set on one probe as the probe (11)) being inserted into the vacuum chamber through the two-dimensional driving system (two dimensional displacement platform) (6) (see Chen; Abstract and Figure 1).
Regarding claim 3, the prior combination teaches all the limitations of claim 2.
However, Chen as modified by Jiang does not explicitly teach an inner diameter of the quartz tube gradually decreasing from the end inserted into the vacuum chamber to the other end.
Jiang discloses an inner diameter of the quartz tube gradually decreasing from the end inserted into the vacuum chamber to the other end (see page 2, lines 25-33).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the quartz tube as taught by the prior combination with the quartz tube gradually decreasing from the end inserted into the vacuum chamber to the other end as taught by Jiang.  One would be motivated to make this combination in order to provide a gas measuring device capable o simultaneously measure gas refractive index and temperature.  
Regarding claim 4, the prior combination teaches all the limitations of claim 3.
However, Chen as modified by Jiang does not explicitly teach the inner diameter of the quartz tube gradually decreasing from 0.1 cm to 0.02 cm.
Although, Chen as modified by Jiang does not explicitly teach the inner diameter of the quartz tube gradually decreasing from 0.1 cm to 0.02 cm, it would have been an obvious matter of design choice to the inner diameter of the quartz tube gradually decreasing from 0.1 cm to 0.02 cm, since
such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jiang as applied to claim 3 above, in further view of Han et al. “Observation of the standing wave effect in large-area, very high frequency capacitively coupled plasmas by using a fiber Bragg grating sensor” (hereinafter Han).
Regarding claim 5, the prior combination teaches all the limitations of claim 3.
However, Chen as modified by Jiang does not explicitly teach an end of the quartz tube that has the smallest inner diameter being sealed with a vacuum cement.
Han discloses an end of the quartz tube that has the smallest inner diameter being sealed with a vacuum cement (vacuum paste) (see Figure 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the device for measuring gas temperature as taught by the prior combination with the smallest inner diameter being sealed with a vacuum cement as taught by Han. One would be motivated to make this combination in order to provide a vacuum tight seal as known in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jiang as applied to claim 1 above, in further view of Kim et al. (US 2017/0205256) (hereinafter Kim).
Regarding claim 8, the [prior combination teaches all the limitations of claim 1.
However, Chen in view of Jiang does not explicitly teach wherein each of the optical fibers used has an outer diameter of 0.0125 cm.
Kim teaches an optical fiber having an outer diameter of 0.0125 cm (see paragraph 0073)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the optical fibers as taught by the prior combination with each of the optical fibers used has an outer diameter of 0.0125 cm as taught by Kim.  One would be motivated to make this combination in order to miniaturize the system.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855